        Case: 1:17-cr-00424-CAB Doc #: 67 Filed: 11/27/19 1 of 3. PageID #: 704




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


UNITED STATES OF AMERICA,                    )    CASE NO.: 1:17-CR-00424
                                             )
         Plaintiff,                          )    JUDGE: CHRISTOPHER BOYKO
                                             )
v.                                           )
                                             )
                                                  UNOPPOSED MOTION FOR EXTENSION
WISAM RIZK,                                  )
                                                  OF REPORTING DATE
                                             )
         Defendant.                          )




         Defendant Wisam R. Rizk (“Mr. Rizk”), through undersigned counsel, respectfully

requests this court extend the date Mr. Rizk is to report to the institution designated by the

Bureau of Prisons to March 12, 2020.

         Following Mr. Rizk’s guilty plea, this court ordered that he be imprisoned for a term of

58 months. (Doc 62, PageID # 688). This court’s judgment did not specify a date for reporting,

but instead indicated that Mr. Rizk was to surrender “as notified by the United States Marshal.”

(Id.). Mr. Rizk was subsequently notified by the United States Marshal that he is to surrender at

CI Moshannon Valley in Philipsburg, Pennsylvania on December 5, 2019 by noon (12:00 p.m.).

         Mr. Rizk now requests that this court grant him an extension of time to report due to

medical procedures that his wife must undergo and recover from in the coming months. Mr.

Rizk’s wife, Miriam Rizk, is scheduled to undergo surgery for a hysterectomy, ovary




{8490431: }
        Case: 1:17-cr-00424-CAB Doc #: 67 Filed: 11/27/19 2 of 3. PageID #: 705



cystectomy, and appendectomy on February 10, 2020. (See letter of Mark Dassel, M.D. attached

hereto as Exhibit A). Ms. Rizk’s doctor anticipates that it will take six weeks for her to recover

from her surgeries. While Ms. Rizk is undergoing the surgeries, it is imperative that someone be

able to care for their children, as well as Mr. Rizk’s mother and Ms. Rizk’s father. Mr. Rizk

does not make this request to avoid serving the sentence imposed, but rather to briefly delay the

start of his sentence so that he may care for his family until such time as they are physically

capable of caring for themselves.

         Undersigned counsel has discussed this matter with government counsel, who has no

objection to postponing Mr. Rizk’s reporting date to early March.

         For these reasons, Defendant Wisam Rizk respectfully requests that this Honorable Court

extend the date Mr. Rizk is to report to the institution designated by the Bureau of Prisons to

March 12, 2020.

                                             Respectfully submitted,


                                             /s/ Richard H. Blake
                                             RICHARD H. BLAKE (0083374)
                                             MCDONALD HOPKINS LLC
                                             600 Superior Avenue, East, Suite 2100
                                             Cleveland, OH 44114
                                             Telephone: (216) 348-5400
                                             Facsimile: (216) 348-5474
                                             E-mail: rblake@mcdonaldhopkins.com

                                             Counsel for Defendant Wisam R. Rizk




{8490431: }                                     2
        Case: 1:17-cr-00424-CAB Doc #: 67 Filed: 11/27/19 3 of 3. PageID #: 706




                                CERTIFICATE OF SERVICE

         I hereby certify that on November 27, 2019, a copy of the foregoing UNOPPOSED

MOTION FOR EXTENSION OF REPORTING DATE was filed electronically. Notice of this

filing will be sent by operation of the Court’s electronic filing system to all parties indicated on

the electronic filing receipt. Parties may access this filing through the Court’s ECF system.



                                              /s/ Richard H. Blake
                                              RICHARD H. BLAKE (0083374)
                                              Counsel for Defendant Wisam R. Rizk




{8490431: }                                      3
